Citation Nr: 0330304	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  93-24 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right hand injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training from May to July 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from June and September 1993 rating actions that denied 
service connection for residuals of right hand and bilateral 
ankle injuries on the grounds that new and material evidence 
had not been received to reopen the claims.  A Notice of 
Disagreement was received subsequently in September 1993, and 
a Statement of the Case (SOC) was issued in October 1993.  A 
Substantive Appeal was received in November 1993.  
Supplemental SOCs (SSOCs) were issued in January and June 
1994, March 1995, and November 1997.

In November 1999, the appellant testified at a hearing before 
a Member of the Board (Veterans Law Judge) (VLJ) at the RO 
(Travel Board hearing); a transcript of the hearing is of 
record.

In February 2000, the Board remanded this case to the RO for 
due process development.  By rating action of May 2002, the 
RO confirmed and continued the denials of service connection 
for residuals of right hand and bilateral ankle injuries on 
the grounds that new and material evidence had not been 
received to reopen the claims.  SSOCs were issued in 
September 2002 and June 2003.



REMAND

As noted above, the appellant offered testimony during a 
Travel Board hearing before a VLJ in November 1999.  However, 
the Board no longer employs the VLJ who conducted that 
hearing.  Because the law requires a VLJ who conducts a 
hearing on appeal to participate in any decision made in that 
appeal, in September 2003, the Board sent the appellant a 
letter requesting her to clarify whether she wanted another 
Board hearing.  The appellant responded in October 2003 with 
a request for another Travel Board hearing. 

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the appellant and any 
witnesses.  A copy of the notice to 
report for the hearing should be sent to 
the appellant, with a copy to her 
representative.  Any failure of the 
appellant to report for the hearing 
should be clearly documented for the 
record.  Thereafter, the claims file 
should be transferred directly back to 
the Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefit sought.  The appellant needs take no action until 
notified, but she and her representative may submit 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West,     






12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


